Case 2:18-cv-14128-WJM-MF Document 4-5 Filed 10/11/18 Page 1 of 3 PageID: 51




FOX ROTHSCHILD LLP
Formed in the Commonwealth of Pennsylvania
By: John C. Atkin, Esq.
Princeton Pike Corporate Center
997 Lenox Drive, Building 3
Lawrenceville, NJ 08648-2311
Tel: (609) 896-3600
Fax: (609) 896-1469
jatkin@foxrothschild.com
Attorneys for Strike 3 Holdings, LLC

                  UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF NEW JERSEY


STRIKE 3 HOLDINGS, LLC,
                                           Civil Case No. 2:18-cv-14128-WJM-
                  Plaintiff,               MF

v.                                       DECLARATION OF SUSAN B.
                                          STALZER IN SUPPORT OF
JOHN DOE subscriber assigned IP address   PLAINTIFF’S MOTION FOR
108.35.153.139,                           LEAVE TO SERVE A THIRD
                                        PARTY SUBPOENA PRIOR TO A
                Defendant.                 RULE 26(f) CONFERENCE




                 [Remainder of page intentionally left blank]




                                     i
                                 EXHIBIT D
Case 2:18-cv-14128-WJM-MF Document 4-5 Filed 10/11/18 Page 2 of 3 PageID: 52




 DECLARATION OF SUSAN B. STALZER IN SUPPORT OF PLAINTIFF'S MOTION
   FOR LEAVE TO TAKE DISCOVERY PRIOR TO A RULE 26(Q CONFERENCE

I, Susan B. Stalzer, do hereby state and declare as follows:

        1.      My name is Susan B. Stalzer. I am over the age of 18 and am otherwise competent

to make this declaration.

        2.      This declaration is based on my personal knowledge and, if called upon to do so, I

will testify that the facts stated herein are true and accurate.

        3.      I work for Strike 3 Holdings, LLC ("Strike 3") and review the content of their

motion pictures.

        4.      I hold a Bachelor's degree and Master's degree m English from Oakland

University.

        5.      I have a long history of working in the fine arts, with an emphasis on writing,

including having served as an adjunct professor of composition and literature.

        6.      I am familiar with Strike 3's plight with online piracy and its determination to

protect its copyrights.

        7.      I was tasked by Strike 3 with verifying that each infringing file identified as a

motion picture owned by Strike 3 on torrent websites was in fact, either identical, strikingly simil ar

or substantially similar to a motion picture in which Strike 3 owns a copyright.

        8.      IPP provided me with the infringing motion picture file for each of the file hashes

listed on Exhibit A to Strike 3 's Complaint.
       9.      I viewed each of the unauthorized motion pictures corresponding to the file hashes

side by side with Strike 3's motion pictures, as published on the Blacked, Blacked Raw, Tushy



Declaration of Susan B. Stalzer in Support of Plaintiff's Motion for Leave to Serve a Third Party
                          Subpoena Prior to a Rule 26(£) Conference

                                             EXHIBITD
NJD-1193-NWRK
Case 2:18-cv-14128-WJM-MF Document 4-5 Filed 10/11/18 Page 3 of 3 PageID: 53




and/or Vixen websites and enumerated on Exhibit A by their United States Copyright Office

identification numbers.

       10.    Each digital media file, as identified by the file hash value, is a copy of Strike 3 's
corresponding motion picture and is identical, strikingly similar or substantially similar to the
original work identified by their United States Copyright Office identification numbers on Exhibit
A to the Complaint.
       11.    Additionally, I used American Registry for Internet Numbers ("ARIN") to confirm
that the ISP did own Defendant's IP address at the time of the infringements, and hence has the
relevant information to identify Doe Defendant.




                                       DECLARATION

       PURSUANT TO 28 U.S.C. § 1746, I hereby declare under penalty of perjury under the
                          .91
laws of the United States �rica that t ore¾lJ)C1e and�rect.
       Executed on this� day of lf             C, 20ll2.
                                     su��-
                                     By�-
                                      -   .....,,,...
                                          -- ---------
                                                     � ---




Declaration of Susan B. Stalzer in Support of Plaintiff's Motion for Leave to Serve a Third Party
                          Subpoena Prior to a Rule 26(£) Conference

                                          EXHIBITD
NJD-1193-NWRK
